EXHIBIT 10.1

TRANSITION AGREEMENT

This Transition Agreement (“Agreement”) is entered into as of September 15,
2020, by and between Apogee Enterprises, Inc., a Minnesota corporation
(“Apogee”), and Joseph F. Puishys (“Puishys”), an individual residing in the
State of Minnesota.

WHEREAS, Puishys has served as the Chief Executive Officer (“CEO”) of Apogee and
a member of the Board of Directors of Apogee (the “Board”) since August 2011;

WHEREAS, Puishys has announced to the Board his intention to retire from Apogee
on February 27, 2021;

WHEREAS, the Board wants to recognize Puishys’ many years of loyal service to
Apogee and to provide for the smooth transition of the CEO position;

WHEREAS, the parties desire to set forth all matters regarding Puishys’
retirement as CEO; and

WHEREAS, the Board believes it is in the best interests of Apogee’s shareholders
to enter into this Agreement.

NOW THEREFORE, in consideration of the premises and the covenants herein, the
sufficiency of which is hereby acknowledged, Puishys and Apogee agree as
follows:

1.    Retirement as CEO. Effective on February 27, 2021 (the “Retirement Date”),
Puishys shall retire as Apogee’s CEO and as a member of the Board and from all
other officer positions he currently holds with Apogee and its affiliates and
from all director positions he holds with Apogee’s affiliates. In the event that
Puishys’ successor as CEO is elected by the Board prior to the Retirement Date,
at the request of the Board, Puishys shall resign as Apogee’s CEO and his
director position on the Board and from all other director positions he
currently holds with Apogee and its affiliates and from all other director
positions that he holds with Apogee’s affiliates but shall remain an employee of
Apogee until the Retirement Date with such responsibilities reasonably assigned
to him by the Board or his successor CEO in connection with the transition of
the CEO position to his successor. Assuming that no “Change in Control” as
defined in the Change in Control Severance Agreement dated as of January 1, 2018
(the “CIC Severance Agreement”) has occurred prior thereto, effective upon the
Retirement Date, the CIC Severance Agreement shall terminate and be of no
further force or effect. Additionally, for the avoidance of doubt, if a “Change
in Control” as defined in the CIC Severance Agreement occurs prior to the
Retirement Date, the CIC Severance Agreement shall govern Puishys’ severance and
other post-closing rights and responsibilities in the event of a termination of
Puishys’ employment prior to the Retirement Date under circumstances that
qualify him for benefits under Section 4 of the CIC Severance

 

1



--------------------------------------------------------------------------------

Agreement, and Puishys will not be entitled to benefits under this Agreement.
Further, for the avoidance of doubt, if a “Change in Control” as defined in the
CIC Severance Agreement occurs prior to the Retirement Date and Puishys remains
employed through the Retirement Date, then Puishys’ agreement to retire as set
forth in the first sentence of this Section 1 and all other provisions of this
Agreement shall continue in effect and govern Puishys’ rights and
responsibilities in connection with such retirement, and the CIC Severance
Agreement shall terminate as of the Retirement Date and be of no further force
or effect.

2.    Compensation Until the Retirement Date. Puishys shall continue to receive
his current salary and other compensation to which he is entitled in his current
position with Apogee to the Retirement Date notwithstanding any earlier
resignation from his officer or director positions at the request of the Board
in connection with the election of his successor as CEO. On the Retirement Date,
all compensation related to Puishys’ employment with Apogee under all other
agreements and arrangements, including all perquisite programs, if any, shall
cease, and no further compensation shall be due from or paid by Apogee to
Puishys, except as contemplated in this Agreement or as otherwise required by
law; provided, however, that Apogee shall (i) pay Puishys his monthly base pay
through the Retirement Date in accordance with Apogee’s payroll practices, less
all applicable withholdings and deductions on the normal payroll date following
the Retirement Date, and (ii) reimburse Puishys for unreimbursed business
expenses properly incurred to the Retirement Date in compliance with the expense
reimbursement policies and procedures of Apogee.

3.    Separation Compensation. After the Retirement Date, and subject to
Puishys’ execution, without rescission, of the Release of Claims attached as
Exhibit A hereto (the “Release”), Apogee shall make the following payments to
and distributions for the benefit of, Puishys, at the time and in the manner set
forth below.

(a)    Salary Continuation. Apogee will pay Puishys the equivalent of his
current annual rate of salary ($935,000) as follows: (i) on Apogee’s first
regular payroll occurring six (6) months after the Retirement Date, Apogee will
pay Puishys a lump sum equivalent to six (6) months of his current annual rate
of salary; (ii) thereafter, the remaining amount shall be paid in equal
installments on Apogee’s regular payroll schedule for a period of six (6) months
(both the lump sum and installments to be considered “Salary Continuation
Payments”). All applicable payroll tax withholdings and deductions shall be
deducted from Puishys’ Salary Continuation Payments.

(b)    Retention Incentive. Apogee will pay Puishys his fiscal 2021 retention
incentive to which Puishys would be entitled if employed throughout fiscal year
2021 as CEO based upon the fiscal 2020 rating (90%) in Puishys’ annual CEO
performance evaluation as conducted by Apogee’s Board of Directors. The payment
of Puishys’ retention incentive will occur on or before March 15, 2021.

 

2



--------------------------------------------------------------------------------

(c)    Vesting of Restricted Shares. Effective as of the Retirement Date, the
Compensation Committee of the Board (the “Committee”) (i) shall recognize
Puishys’ retirement as a “Retirement” for purposes of Puishys’ Restricted Stock
Award Agreements with Apogee, dated April 26, 2018, April 25, 2019, and
April 23, 2020, thereby causing all 53,628 shares of restricted stock that are
unvested pursuant to the terms of such Restricted Stock Award Agreements as of
the Retirement Date to immediately vest as of such date, and (ii) shall,
pursuant to its authority under Section 3(a)(vi) of the 2009 Omnibus Stock
Incentive Plan as Amended and Restated (2011) and Section 3(a)(vi) of the 2019
Stock Incentive Plan as applicable, cause to be accelerated all other unvested
(as of such date) shares of restricted stock awarded to Puishys under such Plan
and outstanding as of such date.

(d)    Vesting of Non-Qualified Stock Options. Effective as of the Retirement
Date, the Committee, pursuant to its authority under Section 3(a)(vi) of the
2019 Stock Incentive Plan, (i) shall recognize Puishys’ retirement as a
“Retirement” for purposes of Puishys’ Stock Option Award Agreement with Apogee,
dated June 30, 2020, thereby causing all 215,600 non-qualified stock options
that are unvested pursuant to the terms of such Stock Option Award Agreement as
of the Retirement Date to immediately vest as of such date, and (ii) shall cause
to be accelerated all other unvested (as of such date) shares of non-qualified
stock options to Puishys under such Plan and outstanding as of such date.
Additionally, effective as of the Retirement Date, the Committee, pursuant to
its authority under Section 3(a)(vii) of the 2019 Stock Incentive Plan, shall
modify such Stock Option Award Agreement to provide that such options may be
exercised within six (6) months of the Retirement Date.

(e)    Fiscal 2021 Short-Term Incentive. Apogee will pay Puishys his fiscal 2021
short-term incentive to which Puishys would be entitled if employed as CEO
throughout fiscal year 2021. The payment of Puishys’ short-term incentive will
occur on or before May 31, 2021, after the Committee determines the amount
earned based on Apogee’s achievement of financial performance metrics for the
year. The Committee, when exercising its discretion in determining the amount
earned based upon Apogee’s financial performance for fiscal 2021, will consider
the economic consequences, and the effect on Apogee’s financial performance, of
the COVID-19 pandemic that arose after the establishment of the financial
performance metrics for the fiscal 2021 short-term incentive plan.

(f)    Medical Coverage. After the Retirement Date, as an additional benefit of
Puishys signing this Agreement, Apogee will pay to its vendor its share of the
cost of Puishys’ group medical, dental, and vision insurance for eighteen
(18) months after the Retirement Date, provided that (i) Puishys pays directly
to that vendor his share of the cost of that insurance, and (ii) completes and
returns the necessary paperwork to continue that coverage.

 

3



--------------------------------------------------------------------------------

(g)    Tax Treatment. Apogee and Puishys agree that 100% of the payments and
benefits to be provided to Puishys pursuant to this Agreement (including, for
the avoidance of doubt, the acceleration of vesting of shares of restricted
stock) will be treated as income subject to W-2 reporting and withholdings
pursuant to applicable federal, state, and/or local tax laws. Except for such
amounts as are withheld from income by Apogee, Puishys agrees that he is solely
responsible for any tax obligations resulting from the payments to be made to
him pursuant to this Agreement. Apogee makes no representations or warranties
with respect to the tax consequences of the payments referenced in this
Agreement. Puishys further acknowledges and agrees that the payments set forth
herein may result in taxable income to Puishys under applicable federal, state,
and/or local tax laws. Puishys acknowledges and agrees that he will not seek any
indemnification from Apogee with respect thereto.

4.    Continued Executive Benefits.

(a)    Prior to Retirement Date. Until the Retirement Date, Puishys shall be
entitled to such medical, dental, disability, life insurance coverage, vacation,
sick leave, holiday benefits and any other benefits, in each case as are
customarily made available to Apogee’s executive officers, all in accordance
with Apogee’s benefits program in effect from time to time.

(b)    After Retirement Date. After the Retirement Date, Puishys shall be
entitled only to the benefits set forth in Section 3 of this Agreement, and to
benefits mandated by applicable Minnesota law, including, without limitation,
the right to continue, at Puishys’ expense, to participate in Apogee’s group
life insurance program for the legally required period following his Retirement
Date. For the avoidance of doubt, the parties acknowledge and agree that Puishys
shall not continue to participate, after the Retirement Date, in any of the
following plans, in each case, as amended to date, except with respect to
balances of deferred accounts existing in any such plan as of the Retirement
Date: (i) Apogee Enterprises, Inc. Amended and Restated Employee Stock Purchase
Plan, (ii) Apogee Enterprises, Inc. Deferred Incentive Compensation Plan (2011),
(iii) Apogee Enterprises, Inc. 401(k) Retirement Plan, and (iv) any executive
perquisite plan of Apogee.

(c)    Death or Disability. In the event that Puishys dies or becomes disabled
on or after the Retirement Date, but before all payments under Sections 2 or 3
have been made, his heirs, administrators, representatives, executors or his
estate shall be entitled to the remaining compensation and benefits due to
Puishys under those sections; provided that, if Puishys had not already entered
into the Release prior to his death or disability, in order to receive the
payments and benefits due to Puishys under Section 3, an authorized
representative must enter into the Release on behalf of such heirs,
administrators, representatives, executors or estate.

 

4



--------------------------------------------------------------------------------

5.    Release. In consideration of the promises, covenants and other valuable
consideration provided by Apogee in this Agreement, Puishys agrees that in order
to be entitled to receive the payments and other benefits described in Section 3
of this Agreement, he must execute the Release attached hereto as Exhibit A on
or within 21 days following the Retirement Date. Puishys specifically agrees and
acknowledges: (a) that his agreement to waive rights under the Release is
knowing and voluntary as required under the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers Benefit Protection Act (“OWBPA”); (b) that he
understands the terms of the Release; (c) that Apogee advises Puishys to consult
with an attorney prior to executing the Release; (d) that Apogee has given him a
period of up to twenty- one (21) days within which to consider the Release;
(e) that nothing in this Agreement or the Release prevents or precludes Puishys
from challenging or seeking a determination in good faith of the validity of the
Release under the ADEA, nor impose any condition precedent, penalties or costs
for doing so, unless specifically authorized by federal law; and (f) that,
following his execution of the Release, he has fifteen (15) days in which to
rescind the Release, and that, if he chooses not to so rescind, the Release
shall then become effective and enforceable. Puishys represents that if he signs
the Release before the expiration of the 21-day review period, it is because
Puishys does not need any additional time to decide whether to sign the Release.
Changes to this Agreement, whether material or immaterial, will not restart the
21-day period. The Release shall be subject to the exceptions set forth in the
last sentence of Section 1 thereof.

6.    Confidential Information. Puishys will not make any unauthorized use,
publication or disclosure, either prior to, on or after the Retirement Date, of
any confidential, secret or proprietary documents, materials or other
information of or regarding Apogee, its affiliates or any of their respective
existing businesses generated or acquired by him during his employment with
Apogee, including, but not limited to, information of a confidential or trade
secret nature (“Confidential Information”). Confidential Information includes
information not generally known by or available to the public about or belonging
to Apogee or belonging to other persons to whom Puishys knows, or has reason to
know, that Apogee may have an obligation to maintain information in confidence
including, without limitation, all strategic plans and all financial,
operational and other forecasts for Apogee or any of its affiliates.
Authorization for disclosure of Confidential Information, which may be withheld
at Apogee’s sole discretion, may be obtained only from Apogee’s General Counsel
or designee. Puishys will not disclose to Apogee, or induce Apogee to use, any
confidential or trade secret information or material belonging to others.
Notwithstanding anything in this Section to the contrary, nothing in this
Agreement shall be deemed to prevent Puishys from providing information about
Apogee to, or otherwise participating in any investigation or proceeding
conducted by, the U.S. Equal Opportunity Employment Commission, U.S. National
Labor Relations Board, the U.S. Occupational Health and Safety Administration,
U.S. Securities and Exchange Commission or any other comparable state or local
agency nor from disclosing Confidential Information as may be required by

 

5



--------------------------------------------------------------------------------

applicable law or regulation, or pursuant to the valid order or subpoena of a
court of competent jurisdiction or an authorized governmental agency, provided
that the disclosure does not exceed the extent of disclosure required by such
law, regulation, order or subpoena.

7.    Non-Competition.

a.    As a material inducement for Apogee to enter into this Agreement, Puishys
agrees to protect Apogee’s Confidential Information and business goodwill and to
not to compete with Apogee during the period prior to the Retirement Date and in
accordance with the terms and for the additional periods set forth below:

 

  i.

Non-Competition – Executive Managerial. Puishys may not, directly or indirectly,
establish, operate, or have any ownership interest in, or perform executive or
managerial services for a Competing Business in the Restricted Area for a period
of one (1) year following the Retirement Date. For purposes of this Agreement,
“Competing Business” means any person, entity or business that provides any
product or service provided by Apogee or any of its affiliates (the “Company”)
during the forty- eight (48) months immediately preceding the Retirement Date or
any technology currently under development that may lead to a product or service
to be provided by the Company. Because the Executive received and will receive
Confidential Information about the Company’s entire business, the “Restricted
Area” means the United States, Canada, and those additional geographic regions
within North America and South America in which the Company is doing business or
is actively-planning to do business as of the Retirement Date. This Agreement is
not intended to prohibit a passive and non-controlling ownership of less than 1%
of the stock in a publicly traded company.

 

  ii.

Non-Competition—Non-Employee Board of Directors, Advising or Consulting. Puishys
may not advise, consult with, or serve as a non-employee director of a Competing
Business in the Restricted Area for a period of two (2) years following the
Retirement Date.

 

  iii.

Non-Recruitment. Without the prior written approval of Apogee, Executive shall
not, for a period of two (2) years following the Retirement Date, hire, solicit
for employment, induce or encourage to leave the employment of the Company, or
otherwise cease their employment with the Company, on behalf of himself/herself
or any other person or entity, any employee, independent contractor or any
former employee of the Company whose employment with the

 

6



--------------------------------------------------------------------------------

  Company ceased less than six (6) months earlier. The foregoing shall not apply
to hourly Company employees.

b.    The parties intend that each of the covenants referenced in Sections 6 and
7 shall be construed as a series of separate covenants, one for each state of
the United States and each county of each state of the United States. If, in any
judicial proceeding, a court shall refuse to enforce any of the separate
covenants (or any part thereof) deemed included in such clauses, then such
unenforceable covenant (or such part) shall be deemed eliminated from this
Agreement for the purpose of those proceedings to the extent necessary to permit
the remaining separate covenants (or portions thereof) to be enforced. In the
event that the provisions of this Section 7 should ever be deemed to exceed the
time or geographic limitations, or the scope of this covenant, permitted by
applicable law, then such provisions shall be reformed to the maximum time or
geographic limitations, as the case may be, permitted by applicable laws. The
unenforceability of any covenant in Sections 6 or 7 shall not preclude the
enforcement of any other of said covenants or provisions or of any other
obligation of Puishys or Apogee hereunder, and the existence of any claim or
cause of action of Puishys or Apogee against the other, whether predicated on
the Agreement or otherwise, shall not constitute a defense to the enforcement by
Apogee of any of said covenants.

c.    Puishys understands and agrees that damages may be an inadequate remedy in
the event of a breach or intended or threatened breach by him of any of his
obligations in Sections 6 or 7, and that any such breach may cause Apogee
irreparable injury and damage. Accordingly, Puishys agrees that Apogee shall be
entitled, without waiving any additional rights or remedies otherwise available
to Apogee and without the necessity of proving the inadequacy of damages or of
posting any bond, to injunctive and other such equitable relief in the event of
a breach or intended or threatened breach of any of said covenants by Puishys.

8.    Return of Property. On or before the Retirement Date, Puishys shall return
all equipment and property in his possession that belongs to Apogee, including
all files and programs stored electronically or otherwise that relate or refer
to Apogee, and all original and copies of documents, notes, memoranda or any
other written materials that relate or refer to Apogee, including material that
constitutes Confidential Information, other than information or documents
relating to Puishys’ Apogee compensation or benefit plans or programs in which
he participates or participated.

9.    Non-Disparagement.

a.    Puishys agrees that he will not, and will use his reasonable efforts not
to allow anyone acting on his behalf or at his direction at any time to,
criticize, defame or disparage Apogee, its affiliates, any of their directors,
officers or employees, any of their plans, or their actions to any third party,
either orally or in writing. The

 

7



--------------------------------------------------------------------------------

provisions of this Section 9(a) shall not apply to any truthful statement(s)
required to be made by Puishys or by any representative of Puishys in any legal
proceeding or governmental (including all agencies thereof) or regulatory
filing, investigation or proceeding.

b.    Apogee agrees that none of its Senior Executives (as defined below) will
criticize, defame or disparage Puishys, his performance with Apogee, his plans,
or his actions to any third party, either orally or in writing. The provisions
of this Section 9(b) shall not apply to any truthful statement(s) required to be
made by Apogee or by any representative of Apogee in any legal proceeding or
governmental (including all agencies thereof) or regulatory filing,
investigation or proceeding. For purposes of this Section 9(b), the term “Senior
Executives” shall mean each of Apogee’s directors and its Chief Executive
Officer, Chief Financial Officer, Vice President and General Counsel, Chief
Human Resources Officer, and Vice President and Treasurer.

10.    Apogee’s Default in Payment. Should Apogee default in timely payment on
the due date of any payment or amount due under this Agreement, Puishys shall
give written notice of such default to the person specified in or pursuant to
this Agreement to receive notice on behalf of Apogee. Apogee shall have ten
(10) calendar days after the receipt of such a notice of default to cure any
payment default. Puishys’ failure to provide such notice shall not negate
Apogee’s obligation to make payment of any amounts due to Puishys under this
Agreement, but Apogee’s ten-calendar-day cure period shall not commence until it
receives such notice from Puishys.

11.    Breach of this Agreement. If a court of competent jurisdiction determines
that either party has breached or failed to perform any part of this Agreement,
the parties agree that the non-breaching party shall be entitled to injunctive
relief to enforce this Agreement and that the breaching party shall be
responsible for paying the non-breaching party’s costs and attorneys’ fees
incurred in enforcing this Agreement.

12.    Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.

13.    Ambiguities in this Agreement. The parties acknowledge that this
Agreement has been drafted, prepared, negotiated and agreed to jointly, with
advice of each party’s respective counsel, and to the extent that any ambiguity
should appear, now or at any time in the future, latent or apparent, such
ambiguity shall not be resolved or construed against either party.

14.    Notices. All notices and other communications hereunder shall be in
writing. Any notice or other communication hereunder shall be deemed duly given
if it is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient as set forth:

 

8



--------------------------------------------------------------------------------

If to Puishys, to his current residence address maintained in Apogee’s records.

If to Apogee:

Apogee Enterprises, Inc.

4400 West 78th Street – Suite 520

Minneapolis, Minnesota 55435

Attention: General Counsel

Any party may send any notice or other communication hereunder to the intended
recipient at the address set forth using any other means (including personal
delivery, expedited courier, messenger services, facsimile, ordinary mail or
electronic mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it is actually received by the intended
recipient. Any party may change the address to which notices and other
communications hereunder are to be delivered by giving the other party notice in
the manner set forth herein.

15.    Counterpart Agreements. This Agreement may be executed in multiple
counterparts, whether or not all signatories appear on these counterparts, and
each counterpart shall be deemed an original for all purposes.

16.    Choice of Law. This Agreement shall be deemed performable by all parties
in, and venue shall be in the state or federal courts located in, Hennepin
County, Minnesota, and the construction and enforcement of this Agreement shall
be governed by Minnesota law without regard to its conflict of laws rules.

17.    No Assignment of Claims. Puishys shall not assign or delegate any of his
rights or obligations under this Agreement (subject to the rights under
Section 4(c) of this Agreement) without the prior written consent of Apogee, and
any attempted assignment without Apogee’s consent shall be void ab initio.
Apogee may assign this Agreement to any successor of Apogee or any purchaser of
all or substantially all of the assets of Apogee. No other assignment by Apogee
shall be effective except with the prior written consent of Puishys.

18.    Entire Agreement; Amendment or Modification. This Agreement, the Release,
any stock option agreements, any restricted stock agreements, any performance
share awards, and any employee benefit plans or programs sponsored by Apogee in
which Puishys is a participant, set forth the entire agreement between the
parties with respect to the subject matter hereof, and any and all prior
agreements, understandings, or representations between the parties pertaining to
the subject matter of this Agreement are superseded; provided, however, that the
CIC Severance Agreement continues in full force and effect until terminated in
accordance with Section 1 hereof. No amendment or modification of this Agreement
shall be valid or binding on the parties hereto unless in writing and signed by
both parties.

 

9



--------------------------------------------------------------------------------

19.    Binding Effect of Agreement. This Agreement shall be binding upon
Puishys, Apogee and their heirs, administrators, representatives, executors,
successors and permitted assigns.

20.    Authority. The undersigned director of Apogee represents and warrants
that he has authority to enter into this Agreement on behalf of Apogee.

21.    Attorney’s Fees. Apogee shall reimburse Puishys (or his heirs,
representatives or his estate) for the appropriately documented fees and
expenses of legal counsel to Puishys incurred in connection with the negotiation
and execution of this Agreement, up to a maximum total reimbursement of
$25,000.00.

22.    Section 409A Compliance. This Agreement is intended to comply with
Section 409(A) of the Internal Revenue Code of 1986, as amended
(“Section 409A”), including the exclusions thereto, and shall be construed and
administered in accordance with such intent. Apogee and Puishys acknowledge that
he is a “specified employee” (as determined in accordance with Section 409A) and
that certain payments to be made hereunder may be subject to the terms of
Section 409A. Therefore, notwithstanding anything to the contrary set forth in
this Agreement, to the extent that any payment due hereunder constitutes
“nonqualified deferred compensation” subject to Section 409A , and is payable on
account of Puishys’ “separation from service” (as such term is defined in
Section 409A), then the payment of any part of such amount that would have been
made during the six (6) months following the separation from service shall be
paid in a lump sum on the first day of the seventh (7th) month following the
separation from service, and thereafter any remaining payments shall be paid
without delay in accordance with their original schedule. For the avoidance of
doubt, each payment made hereunder, whether or not part of a series of payments,
will be treated as a separate payment for purposes of application of
Section 409A. Neither Apogee nor any of its officers, directors, agents or
affiliates shall be obligated, directly or indirectly, to Puishys or any other
person for any taxes, penalties, interest or like amounts that may be imposed on
Puishys or other person due to any failure to comply with Section 409A.

[Signature Page to Follow]

 

10



--------------------------------------------------------------------------------

The parties have duly executed this Agreement as of the date first written
above.

 

APOGEE ENTERPRISES, INC.   /s/Donald A. Nolan By:   Donald A. Nolan Title:  
Director and Non-Executive Chair of the Board of Directors   /s/Joseph F.
Puishys   Joseph F. Puishys

 

11



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE OF CLAIMS

1.    Release of Claims. Joseph F. Puishys (“Puishys”), on behalf of himself,
his spouse, successors, heirs, and assigns, and except as expressly set forth
herein, hereby forever releases and discharges Apogee Enterprises, Inc.,
including its parents, affiliates, subsidiaries, business units, directors,
officers, employees, agents, predecessors, successors, insurers (other than
providers of directors and officers liability insurance) and assigns (the
“Released Parties”) to the fullest extent permitted by law from, and covenants
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings against any Released Party with respect to, any and
all claims, debts, liabilities, demands, promises, agreements, costs and
expenses (including but not limited to attorneys’ fees), damages, actions, and
causes of action, of whatever kind or nature, whether known or unknown,
suspected or unsuspected, fixed or contingent, arising out of any act or
omission occurring before Puishys’ execution of this Release of Claims
(“Release”) based on, arising out of, or related to Puishys’ employment with,
transition from, or the ending of employment with Apogee including, without
limitation any claims arising from rights under federal, state and/or local
laws, including but not limited to those related to contract, or any form of
retaliation, harassment or discrimination on any basis, or any related cause of
action, including but not limited to any alleged violation of Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, Sections 1981 through
1988 of Title 42 of the United States Code, as amended; the Americans with
Disabilities Act of 1990, as amended; the Age Discrimination in Employment Act
(“ADEA”); the Older Workers Benefit Protection Act (“OWBPA”); the Family and
Medical Leave Act; the Minnesota Human Rights Act (“MHRA”); the Employee
Retirement and Income Security Act; any claims grounded in contract or tort
theories, including but not limited to breach of express or implied contract;
tortious interference with contractual relations; promissory estoppel; breach of
promise; breach of fiduciary or other duty; breach of manuals or other policies;
assault; battery; fraud; false imprisonment; invasion of privacy;
misrepresentation; defamation, including libel, slander, and self-publication
defamation; infliction of emotional distress; and/or harassment; or any other
claim of any kind whatsoever, including but not limited to any claim for damages
or declaratory or injunctive relief of any kind (collectively, the “Released
Claims”). The Released Claims shall not include any claims for compensation or
benefits (collectively, the “Excluded Claims”): (i) set forth in Sections 2, 3,
and/or 4 of the Transition Agreement between Puishys and Apogee dated
[September ●, 2020] (the “Transition Agreement”), consistent with the terms set
forth therein, or otherwise expressly preserved by the Transition Agreement,
(ii) workers’ compensation benefits, unemployment compensation benefits, or
claims for vested benefits that are due under the written terms of any Apogee
benefit plan arising under the Employee Retirement Income Security Act or the
Comprehensive Omnibus Budget Reconciliation Act that are not

 

12



--------------------------------------------------------------------------------

otherwise addressed in the Transition Agreement, (iii) rights under other vested
equity awards, if any, or (iv) with respect to Puishys’ rights to be indemnified
and to have costs of defense advanced to him as a current or former director,
officer or employee of Apogee pursuant to the Minnesota Business Corporation Act
and Apogee’s Articles of Incorporation and Bylaws or under any liability
insurance policy carried by Apogee for the benefit of its current and past
directors, officers and/or employees.

2.    No Lawsuits. Puishys warrants and represents that he has not filed any
claims, charges, complaints or actions against any Released Party, or assigned
or transferred or purported to assign or transfer to any person or entity all or
any part of or any interest in any claim released herein. Puishys also agrees
that if any claim arising out of any act or omission occurring before Puishys’
execution of this Release based on, arising out of, or related to Puishys’
employment with, transition from, or the ending of employment with Apogee is
prosecuted in his name before any court or administrative agency, he waives and
agrees not to take any award or other damages from such suit to the fullest
extent permitted by law. Notwithstanding the prior sentence, this Release is not
intended to and does not restrict Puishys from seeking or obtaining a U.S.
Securities and Exchange Commission whistleblower award. If any agency or court
assumes jurisdiction of any complaints, claims, or actions against any Released
Party by or on behalf of Puishys arising out of any act or omission occurring
before Puishys’ execution of this Release based on, arising out of, or related
to Puishys’ employment with, transition from, or the ending of employment with
Apogee, Puishys will request that the agency or court withdraw the matter or
dismiss the matter in its entirety, with prejudice, and will execute all
necessary documents to effect such withdrawal and/or dismissal with prejudice.
To the extent required by law, nothing contained in this Release will be
interpreted to prevent Puishys from filing a charge with a governmental agency
or participating in or cooperating with an investigation conducted by a
governmental agency.

3.    ADEA Waiver. Puishys specifically agrees and acknowledges: (a) that his
waiver of rights under this Release is knowing and voluntary as required under
the ADEA and the OWBPA; (b) that he understands the terms of this Release;
(c) that Apogee advises Puishys to consult with an attorney prior to executing
this Release; (d) that Apogee has given him a period of up to twenty-one
(21) days within which to consider this Release; (e) that nothing in this
Release prevents or precludes Puishys from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law; and (f) that, following his execution of
this Release, he has fifteen (15) days in which to rescind this Release insofar
as it extends to potential claims under the ADEA, OWBPA, or MHRA, and that, if
he chooses not to so rescind, the payments set forth in Section 3, and extension
of benefits set forth in Section 4, of the Transition Agreement shall then be
made to him in accordance with the terms of the Transition Agreement. Puishys
understands that any changes to this Release, whether material or immaterial,
will not restart the 21-day period.

 

13



--------------------------------------------------------------------------------

4.    Revocation. Puishys understands that any rescission of this Release as set
forth in Paragraph 3 must be in writing and delivered by hand or by certified
mail, return receipt requested, within the applicable period to the attention of
the General Counsel of Apogee. Puishys understands that if he exercises his
right to rescind, then Apogee will have no further obligations to him under the
Transition Agreement or to others whose rights derive from him. Rescission by
Puishys will have no effect upon his retirement.

ACCEPTED AND AGREED TO:

 

DATE:                                DATE:                           

 

APOGEE ENTERPRISES, INC.     JOSEPH F. PUISHYS By:                             
                             Donald A. Nolan, Director and Non-Executive Chair
of the Board of Directors                               

 

14